NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                    Decided: May 17, 2022


                   S22A0322. WASHINGTON v. THE STATE.


        NAHMIAS, Chief Justice.

        Appellant Tremaine Washington was convicted of malice

murder and other crimes in connection with the shooting death of

Robert Jesse Purcell. In this appeal, he contends that (1) the trial

court erred by merging, instead of vacating, the counts of felony

murder and aggravated assault when sentencing him, (2) his trial

counsel provided ineffective assistance in numerous ways, (3) the

trial court violated his constitutional right to a trial by jury by

allowing the jury to deliberate without all of the evidence, and (4)

the trial court denied his constitutional right to be present during

trial by conducting a hearing about sending exhibits to the jury room

after he left the courtroom. For the reasons explained below, we
affirm. 1

      1. Purcell, a homeless man who slept in his car behind the pizza

restaurant in Snellville where he worked, was shot and killed in his

car in the early morning hours of May 27, 2016. On the afternoon of

May 28, after Purcell failed to show up at work, the police found his

car abandoned on a highway exit ramp with his body in the trunk.

      The evidence against Appellant, which was overwhelming,

included the following. A woman who lived with Appellant’s best

friend testified that on the morning of May 27, she overheard


      1 The crimes occurred in May 2016. In August 2016, a Gwinnett County
grand jury indicted Appellant and Tye Stewart for malice murder (Count 1),
felony murder predicated on armed robbery (Count 2), felony murder
predicated on aggravated assault (Count 3), felony murder predicated on
hijacking a motor vehicle (Count 4), armed robbery (Count 5), aggravated
assault (Count 6), and hijacking a motor vehicle (Count 7), and indicted only
Appellant for possession of a firearm by a first offender probationer (Count 8).
Appellant filed a motion to sever his case from Stewart’s case, which the trial
court granted. After a trial from April 16 to 20, 2018, the jury found him guilty
of Counts 1, 2, 3, 5, and 6. The trial court entered a directed verdict of acquittal
on Counts 4 and 7; Count 8 was nolle prossed. The trial court sentenced
Appellant to serve life in prison without the possibility of parole on Count 1
and life in prison on Count 5, to be served consecutively to Count 1. The
remaining counts were merged into Count 1. Appellant filed a timely motion
for new trial in April 2018, which he amended with new counsel in May 2019
and again in April 2021. After a hearing, the trial court denied the motion in
June 2021. Appellant then filed a timely notice of appeal, and the case was
docketed to the term of this Court beginning in December 2021 and submitted
for decision on the briefs.
                                         2
Appellant tell his friend that, when attempting to rob a man who

was sleeping in his car the night before, Appellant shot and killed

the man, then stole his car, cell phone, and a few dollars. The next

morning, May 28, the woman watched Appellant clean out Purcell’s

car in her driveway – seeing Purcell’s name on mail removed from

the glove compartment – and overheard Appellant tell his friend

that the body of the man he shot was in the trunk. She also heard

Appellant use Purcell’s cell phone to call Purcell “off of work” at the

pizza restaurant.

     A neighbor who lived across from Appellant testified that on

the morning of May 28, he saw Appellant scrubbing the back seat of

Purcell’s car and taking a basket of clothes out of the car. The basket,

which was later found during a search of Appellant’s house,

contained a comforter with a bullet hole and a stain that tested

positive for Purcell’s blood, Purcell’s driver’s license, and several t-

shirts from the restaurant where Purcell worked. Eleven

fingerprints were found on Purcell’s car, nine of which matched

Appellant. Surveillance video recordings showed Appellant near

                                   3
where the murder occurred and where the car was abandoned at the

relevant times, and a video recording from a Kroger store showed

that Appellant and his friend Tye Stewart were in the store on the

afternoon of May 28 when an ecoATM 2 recorded Stewart selling

Purcell’s cell phone.

      On May 29, officers arrested Appellant in the woods behind his

friend’s house after a brief chase. They later found a gun near where

he was arrested, which ballistics testing confirmed was the murder

weapon. Appellant was interviewed after his arrest. He gave

multiple stories, but ultimately confessed that he shot and killed

Purcell, then stole Purcell’s car and a few dollars, before later

abandoning the car on the highway exit ramp.3 A review of Purcell’s,

Stewart’s, and Appellant’s cell phones showed that the default email

on Purcell’s phone was changed to Appellant’s email address after


      2   An ecoATM is a kiosk where a person can turn in small electronic
devices, such as cell phones, in exchange for cash. The ecoATM takes a picture
of the person turning in a device and his driver’s license during the transaction.
       3 In his final story, Appellant claimed that after he woke up Purcell, who

was sleeping in the car, Purcell grabbed a pocket knife from the glove
compartment and reached to grab Appellant’s gun; Appellant then slapped
away Purcell’s hand before backing up a few feet and shooting Purcell several
times. No knife was found during the investigation.
                                        4
the murder, Purcell’s phone sent a number of text messages to

Stewart’s phone the next afternoon, and Appellant’s phone sent

numerous text messages referring to the crimes.

     2. Appellant contends first that the counts of felony murder

and aggravated assault, which the trial court merged for sentencing

purposes, should instead be vacated. The State correctly concedes

that the counts of felony murder should have been vacated rather

than merged. See Manner v. State, 302 Ga. 877, 890-891 (808 SE2d

681) (2017) (“Because the verdicts for malice murder and felony

murder involved the same victim, the felony murder verdicts are

vacated by operation of law.”). But while “the trial court’s

nomenclature was incorrect, the error does not affect [Appellant]’s

sentence,” so “there is no sentencing error to correct.” Id. at 891. And

the aggravated assault count was properly merged into the malice

murder conviction. See id. (“The court properly merged the

aggravated assault [count] into the malice murder verdict, as those

two counts of the indictment were both premised on the act of

shooting [the victim].”). Thus, this enumeration fails.

                                   5
     3. Appellant next raises multiple claims that his trial counsel

provided ineffective assistance. To succeed on these claims,

Appellant must show that his counsel’s performance was

professionally deficient and that he suffered prejudice as a result.

See Strickland v. Washington, 466 U.S. 668, 687 (104 SCt 2052, 80

LE2d 674) (1984). To establish that counsel’s performance was

deficient, “Appellant must demonstrate that the lawyer performed

his duties in an objectively unreasonable way, considering all the

circumstances and in the light of prevailing professional norms.”

Davis v. State, 299 Ga. 180, 182-183 (787 SE2d 221) (2016).

     This is no easy showing, as the law recognizes a “strong
     presumption” that counsel performed reasonably, and
     Appellant bears the burden of overcoming this
     presumption. To carry this burden, he must show that no
     reasonable lawyer would have done what his lawyer did,
     or would have failed to do what his lawyer did not. In
     particular, “decisions regarding trial tactics and strategy
     may form the basis for an ineffectiveness claim only if
     they were so patently unreasonable that no competent
     attorney would have followed such a course.”

Id. at 183 (citations omitted). To prove prejudice, Appellant must

demonstrate that there is a reasonable probability that, but for


                                 6
counsel’s deficiency, the result of the trial would have been different.

See id. (citing Strickland, 466 U.S. at 694). If Appellant fails to make

a sufficient showing on one part of the Strickland test, we need not

address the other part. See id. As we will explain, Appellant has not

established that his trial counsel provided ineffective assistance.

     (a) Failure to give an opening statement.

     Appellant’s first claim consists of a single sentence in his brief:

“Trial counsel failed to even give an opening statement.” This claim

was not preserved for appellate review, because Appellant failed to

raise it in his amended motion for new trial, at which time he was

represented by new counsel. See Moore v. State, 311 Ga. 506, 513

(858 SE2d 676) (2021). In any event, trial counsel explained at the

motion-for-new-trial hearing that he had difficulty formulating a

defense theory due to the State’s strong evidence and Appellant’s

changing story. It was not unreasonable for counsel to waive his

opening statement to allow him to tailor his defense and arguments

to the evidence presented. See Lawrence v. State, 286 Ga. 533, 534

(690 SE2d 801) (2010) (holding that trial counsel’s decision not to

                                   7
give an opening statement in order to “leave the door open” to pursue

whatever defense strategy would be most advantageous after

hearing the State’s evidence was “a reasonable strategic decision

[that] does not amount to ineffective assistance”).

     (b) Failure to object to surveillance recordings.

     Appellant contends that his trial counsel was ineffective for

failing to object to the admission of surveillance video recordings

from a Shell gas station, which placed Appellant near where

Purcell’s car was abandoned, and the images and transaction

recorded by the ecoATM in the Kroger store during the sale of

Purcell’s cell phone. Appellant argues that the recordings were not

properly authenticated because the witnesses through which they

were admitted – a computer forensics investigator with the district

attorney’s office for the gas station videos and John Cleland, the lead

detective on the case, for the ecoATM images and transaction record

– lacked personal knowledge of the proper functioning of the security

camera system and the ecoATM.

     But even assuming that the State failed to establish a proper

                                  8
foundation for these exhibits,

     [Appellant]’s claim of ineffective assistance fails because
     he does not argue, much less demonstrate, that the State
     could not have provided additional foundational support
     for the admission of the [exhibits] if his counsel had
     objected. And as this Court previously held, “refraining
     from objecting to foundational matters that can be readily
     cured is not an unreasonable strategy.”

Vivian v. State, 312 Ga. 268, 273 (862 SE2d 138) (2021) (citation

omitted). See also Hayes v. State, 298 Ga. 98, 105 (779 SE2d 609)

(2015) (“[Appellant] did not produce any evidence that the witness

who was questioned about the exhibit would have been unable to

correct any deficiency in the foundation respecting the [exhibit], or

that another witness could not be readily procured to do so, and thus

fails to establish either prong of the required test for ineffective

assistance of counsel.”). Thus, Appellant has failed to show that trial

counsel acted deficiently by failing to object to the gas station

surveillance videos and ecoATM images and transaction record on

foundation grounds. 4


     4 Appellant also asserts that his trial counsel should have objected to
Detective Cleland’s testimony about the ecoATM images and record as a

                                     9
      (c) Failure to object to the lead detective’s restating testimony of
          prior witnesses.

      Appellant argues that his trial counsel was ineffective for

failing to object when Detective Cleland restated the testimony of

prior witnesses. Appellant asserts that Detective Cleland testified

about the opinions of the medical examiner, including the cause and

type of Purcell’s injuries; where Appellant and Stewart lived;

statements of the woman who lived with Appellant’s friend; multiple

witnesses identifying Appellant as possessing the murder weapon;

canine tracking; and the timing of Purcell’s death.

      At   the    motion-for-new-trial      hearing,     appellate     counsel

specifically questioned trial counsel only about why he did not object

to Detective Cleland’s testimony regarding the possession of the




violation of the right to confront witnesses guaranteed by the federal and state
constitutions, but none of that information was testimonial, so such an
objection would have been meritless. See Allen v. State, 300 Ga. 500, 504 (796
SE2d 708) (2017) (noting that an out-of-court statement is subject to a
Confrontation Clause challenge only if the statement is “testimonial,” meaning
that “its primary purpose was to establish evidence for use in a future
prosecution”); Hampton v. State, 282 Ga. 490, 492 (651 SE2d 698) (2007) (“Trial
counsel’s performance was not deficient merely because he chose to abstain
from raising meritless objections, and his failure to raise meritless objections
was, by definition, non-prejudicial.”).
                                      10
murder weapon. Trial counsel explained: “If my client says that he

had the gun in his hand in the video [of the police interview], and

then the detective says my client said he has the gun in his hand, do

I object to that? [The jury] just heard that.” Trial counsel also

explained more generally that he chose not to object to the officer’s

“summarizing all the points that the other witnesses have already

testified to.”

     As trial counsel indicated, portions of Detective Cleland’s

testimony summarized what the jury had already heard from other

witnesses. Regarding possession of the murder weapon, for example,

the jury had already heard Appellant admit in his police interview

that he shot Purcell, along with evidence that the gun he used was

later found in the woods near where Appellant had been

apprehended and testimony from another witness who described

Appellant’s prior possession of such a purple and black handgun.

Putting aside whether any particular objections might have been

sustained, trial counsel did not perform deficiently by deciding not

to object to Detective Cleland’s testimony because there was “a

                                 11
significant volume of evidence already presented to the jury without

objection” regarding the same evidence. Sawyer v. State, 308 Ga.

375, 384 (839 SE2d 582) (2020). See also Koonce v. State, 305 Ga.

671, 676 (827 SE2d 633) (2019) (“Trial counsel was not deficient in

failing to object to the cumulative testimony of [the lead detective]

on these matters [regarding the results of her investigation].”).

     (d) Failure to object to the lead detective’s testifying to the
        ultimate issue.

     Appellant briefly contends that his trial counsel was ineffective

for failing to object to Detective Cleland’s repeatedly testifying that

Purcell was “murdered,” which allowed Detective Cleland to

“determine credibility” and “testify to the ultimate issue.” But

Appellant does not identify whose credibility Detective Cleland

supposedly determined. And the current Evidence Code provides

that “testimony in the form of an opinion or inference otherwise

admissible shall not be objectionable because it embraces an

ultimate issue to be decided by the trier of fact,” except for “an

opinion or inference as to whether the accused did or did not have


                                  12
the mental state or condition constituting an element of the crime

charged or of a defense thereto,” OCGA § 24-7-704, an issue that

Detective Cleland did not address. Moreover, trial counsel explained

that he did not object to Detective Cleland’s referring to Purcell’s

death as a “murder,” rather than a “homicide,” because “for the jury,

murder and homicide are exactly the same thing. They know that

they’re going to have to make a determination about that.” Trial

counsel’s decision not to object on this point was not patently

unreasonable, nor has Appellant shown that it caused prejudice. See

Clark v. State, 300 Ga. 899, 902 (799 SE2d 200) (2017).

     (e) Failure to object to jury charges.

     Finally, Appellant argues that his trial counsel was ineffective

for failing to object to the trial court’s jury instruction on general

intent and for failing to request that the court instruct the jury on

subsection (f) of the pattern charge for general justification. We

disagree.

     At the request of trial counsel, the court gave the jury the

following general intent instruction, which tracks the pattern jury

                                  13
charge: “Criminal intent does not mean an intention to violate the

law or to violate a penal statute but means simply the intention to

commit the act that is prohibited by a statute.” See Suggested

Pattern Jury Instructions, Vol. II: Criminal Cases § 1.41.10 (2007).

Appellant, citing Downey v. State, 298 Ga. 568 (783 SE2d 622)

(2016), argues that general intent was not pertinent to this case

because the State’s theory was that he was the perpetrator of, rather

than an accomplice to, the crimes. But the general intent instruction

was pertinent to the counts involving aggravated assault with a

deadly weapon. See Guyse v. State, 286 Ga. 574, 577 (690 SE2d 406)

(2010) (noting that assaults with the statutory aggravating factors

of intent to rob, rape, or murder are specific intent crimes, but

assault with the aggravating factor of use of a deadly weapon is a

general intent crime). Moreover, the court gave specific intent

instructions for the two counts of which Appellant was convicted, so

the jury knew general intent was not enough to prove malice murder

or armed robbery. The trial court did not err in giving the general

intent charge, and trial counsel did not perform deficiently by not

                                 14
making a meritless objection to that instruction. See Hampton v.

State, 282 Ga. 490, 492 (651 SE2d 698) (2007).

     Trial counsel also requested that the court instruct the jury on

“Justification; Use of Force in Defense of Self or Others.” See

Suggested Pattern Jury Instructions, Vol II: Criminal Cases §

3.10.10 (2007). See also OCGA § 16-3-21. The court did so. Trial

counsel did not request, and the court did not give, subsection (f) of

the pattern charge for “Justification; Generally,” which says that a

justification defense can be claimed “in all other instances based on

similar reason and justice as those enumerated in this charge.” Id. §

3.01.10. See also OCGA § 16-3-20 (6). 5 Appellant asserts that a



     5 OCGA § 16-3-20 provides:
     The fact that a person’s conduct is justified is a defense to
     prosecution for any crime based on that conduct. The defense of
     justification can be claimed:
     (1) When the person’s conduct is justified under Code Section 16-
     3-21, 16-3-23, 16-3-24, 16-3-25, or 16-3-26;
     (2) When the person’s conduct is in reasonable fulfillment of his
     duties as a government officer or employee;
     (3) When the person’s conduct is the reasonable discipline of a
     minor by his parent or a person in loco parentis;
     (4) When the person’s conduct is reasonable and is performed in
     the course of making a lawful arrest;
     (5) When the person’s conduct is justified for any other reason

                                    15
subsection (f) instruction was needed because the perpetrator of an

armed robbery cannot claim justification in response to the victim’s

actions. See OCGA § 16-3-21 (b) (2). 6

      Appellant cites no authority to support his contention that a

subsection (f) instruction was supported by the evidence in this case

or can be used to circumvent the limitation on self-defense

justification set forth in OCGA § 16-3-21 (b) (2). Cf. Dugger v. State,

297 Ga. 120, 126 (772 SE2d 695) (2015) (“[A]n instruction under

OCGA § 16-3-20 (6) is appropriate only if the defendant’s conduct is

not   encompassed        by    one    of    the   specifically    enumerated

circumstances for claiming a defense of justification, but still might

be justified because it ‘stand[s] upon the same footing of reason and

justice as those enumerated.’ In this case, Appellant claimed that he

shot [the victim] in self-defense, which is a well-established and


        under the laws of this state, including as provided in Code Section
        51-1-29; or
        (6) In all other instances which stand upon the same footing of
        reason and justice as those enumerated in this article.
        6 OCGA § 16-3-21 (b) (2) says that “[a] person is not justified in using

force under the circumstances specified in subsection (a) of this Code section if
he . . . [i]s attempting to commit, committing, or fleeing after the commission
or attempted commission of a felony.”
                                       16
expressly enumerated justification defense and one on which the

court adequately instructed the jury. Appellant offered no other

theory of justification. Accordingly, the trial court properly declined

to give Appellant’s requested instruction on OCGA § 16-3-20 (6).”

(citations omitted)). Trial counsel did not perform deficiently by not

seeking to make new law. See Swann v. State, 310 Ga. 174, 179 (850

SE2d 137) (2020) (“[I]t was not professionally deficient for counsel

to either fail to predict the future or to seek to create new law.”).

     (f) Cumulative prejudice.

     Appellant contends that his trial counsel’s alleged errors

cumulatively amounted to a constructive denial of counsel. See

United States v. Cronic, 466 U.S. 648, 659 (104 SCt 2039, 80 LE2d

657) (1984). But Strickland’s actual-prejudice test is the appropriate

standard to evaluate the claims of ineffective assistance of counsel

that Appellant presents. See Wainwright v. State, 305 Ga. 63, 68

(823 SE2d 749) (2019). Appellant also argues that, taken together,

his trial counsel’s alleged errors deprived him of a fair trial, citing

State v. Lane, 308 Ga. 10 (838 SE2d 808) (2020). But Appellant has

                                   17
failed to establish even one instance of deficient performance, so he

cannot show cumulative prejudice. See Scott v. State, 309 Ga. 764,

771 (848 SE2d 448) (2020) (“Assessing cumulative prejudice is

necessary only when multiple errors have been shown, and [the

appellant] has not established even one instance in which trial

counsel was deficient.”).

     4. Appellant claims that the trial court violated his

constitutional rights to a trial by jury and to be present during trial

when he was not in the courtroom during a discussion between the

court, his counsel, and the prosecutor regarding which exhibits

would be delivered to the jury room, resulting in some exhibits

remaining in the courtroom. We see no such violation.

     (a) After the jury was charged and sent to the jury room for

deliberations, the trial court announced: “All right. If y’all will get

your evidence ready.” Appellant was then removed from the

courtroom, while the attorneys remained to determine which

exhibits would be delivered to the jury room. The court noted that if

a sealed brown bag of evidence needed to be opened, that should

                                  18
occur in the courtroom because the court did not want scissors in the

jury room. The prosecutor requested that no biohazard evidence be

delivered to the jury room.

     As the prosecutor and Appellant’s counsel worked to sort

through the exhibits, the following exchange occurred:

     [DEFENSE COUNSEL]: The firearm is going in the back;
     right?
     [PROSECUTOR]: Firearm pieces. Deputies, what’s your
     – I don’t like firearm pieces to go back with the jury. If
     they want to examine firearm pieces, whether it be
     bullets, shell casings, they can come in here. Okay.
     THE COURT: Yes.
     [DEFENSE COUNSEL]: But the firearm is going back?
     [PROSECUTOR]: No.
     THE COURT: No.
     [PROSECUTOR]: The firearm stays in here.
     [DEFENSE COUNSEL]: Okay.
     THE COURT: That’s not even a question.
     [PROSECUTOR]: There is a projectile as well. We’ll put
     that aside. Bullet and test fires all stay in here.
     [DEFENSE COUNSEL]: I’m just trying to figure out if we
     know where everything is.

     The prosecutor and Appellant’s counsel ultimately agreed that

the gun, all gun parts and live rounds, and all unopened brown

evidence bags would remain in the courtroom for the jury to view if

they wished. The jury deliberated for less than 30 minutes, without

                                 19
asking the court about any exhibits, before returning guilty verdicts.

     (b) Appellant argues that his right to a trial by jury was

violated when the jury was allowed to deliberate without all of the

evidence in the jury room. Appellant asserts that his counsel made

“repeated request[s] for the firearm to go back with the jury for

deliberation, [but] the trial court refused.” That is not what

happened. Appellant’s counsel merely asked whether the firearm

was going to the jury room, explaining that he was “just trying to

figure out if we knew where everything is.” And ultimately the

prosecutor and Appellant’s counsel agreed on which exhibits would

be delivered to the jury room. Because Appellant’s counsel did not

object to keeping the firearm and certain other exhibits in the

courtroom, and indeed agreed on which exhibits would be sent to the

jury room, this claim was not preserved for appellate review. See

Compton v. State, 281 Ga. 45, 46 (635 SE2d 766) (2006). 7

     (c) Appellant argues that his state constitutional right to be



     7  Appellant raises no claim of ineffective assistance of trial counsel
related to this issue.
                                    20
present during trial proceedings was violated when the trial court

conducted a “hearing” on exhibits going to the jury room after

Appellant had been escorted out of the courtroom. This Court has

held that “[t]he right to be present attaches at any stage of a

criminal proceeding that is critical to its outcome if the defendant’s

presence would contribute to the fairness of the procedure.” Nesby v.

State, 310 Ga. 757, 758 (853 SE2d 631) (2021) (citation and

punctuation omitted). In this regard, we have explained that

     a defendant’s presence [during discussions between the
     trial court and counsel] that deal with questions of law
     and consist of essentially legal argument about which the
     defendant presumably has no knowledge, or those that
     deal with logistical and procedural matters, bears no
     relation, reasonably substantial, to the fullness of his
     opportunity to defend against the charge[d crimes]. The
     constitutional right to be present does not extend to
     situations where the defendant’s presence would be
     useless, or the benefit but a shadow.

Id. at 759 (citations and punctuation omitted).

     Contrary to Appellant’s suggestion in his brief here, the

discussion between the trial court and counsel regarding which

exhibits should be delivered to the jury room was not a


                                 21
“communication” between the court and the jury. Nor was it a formal

hearing. The court did not suppress or preclude the jury from access

to any admitted exhibits; some exhibits, such as the firearm, were

simply kept in the courtroom for safety reasons. Appellant cites no

authority – and we have found none – holding that the process of

determining which exhibits should go to the jury room and which

exhibits should remain in the courtroom is a “critical stage” of a trial,

rather than a “‘housekeeping matter[]’” involving legal and logistical

issues. Heywood v. State, 292 Ga. 771, 774 (743 SE2d 12) (2013)

(citation omitted). Accordingly, Appellant did not have a right to be

present for the discussion, and this enumeration of error is

meritless.

     Judgment affirmed. All the Justices concur.




                                   22